Case 19-00730-5-JNC        Doc 283 Filed 06/11/19 Entered 06/11/19 12:10:12                Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION


  In the Matter of                                Case No. 19-00730-5-JNC
  CAH Acquisition Company #1, LLC
  d/b/a Washington County Hospital                Chapter 11

  CAH Acquisition Company # 3, LLC                Case No. 19-01180-5-JNC
  d/b/a Horton Community Hospital
                                                   Chapter 11
  CAH Acquisition Company 16, LLC                 Case No. 19-01227-5-JNC
  d/b/a Haskell County Community
  Hospital                                        Chapter 11

  CAH Acquisition Company 3, LLC d/b/a            Case No. 19-01230-5-JNC
  Oswego Community Hospital
                                                  Chapter 11

  CAH Acquisition Company 7, LLC d/b/a            Case No. 19-01298-5-JNC
  Prague Community Hospital
                                                  Chapter 11

  CAH Acquisition Company 6, LLC d/b/a            Case No. 19-01300-5-JNC
  I-70 Community Hospital
                                                  Chapter 11

  CAH Acquisition Company 12, LLC                 Case No. 19-01697-5-JNC
  d/b/a Fairfax Community Hospital
                                                  Chapter 11



  LIMITED OBJECTION TO MOTION TO EMPLOY ARNETT CARBIS TOOTHMAN
        LLP AS CERTIFIED PUBLIC ACCOUNTANT FOR THE TRUSTEE

        Now comes the Bankruptcy Administrator and herewith files this limited objection to the
 Application to Employ Arnett Carbis Toothman LLP (hereinafter “ACT”) as Certified Public
 Accountant for the Trustee and in support thereof shows the court the following:

          1. There are currently seven related chapter 11 cases involving critical access hospitals in
 North Carolina, Kansas, Missouri and Oklahoma. The court has appointed Thomas W. Waldrep,
 Jr as trustee in all of the pending cases. The cases are administratively consolidated under the
 lead case of CAH Acquisition Company #1 LLC d/b/a Washington County Hospital.
Case 19-00730-5-JNC       Doc 283 Filed 06/11/19 Entered 06/11/19 12:10:12              Page 2 of 3




        2. The Trustee has filed motions in each case seeking the court’s approval to employ
 ACT as certified public accountant for the Trustee on June 10, 2019. The motions describe the
 services being performed and proposed hourly rates for the services. The motion also seeks
 approval for a six percent administrative overhead charge. See Doc. 282, ¶23.

        3. While passing all expenses through to the Trustee and estate, ACT seeks to add a 6%
 administrative overhead charge to all expenses. The Bankruptcy Administrator objects to this
 overhead charge as it violates 11 U.S.C. §330 which provides that professionals may only
 recover “actual and necessary” expenses. The overhead charge does not represent an actual and
 necessary expense and is not allowable.

         Wherefore, the BA objects the Trustee’s Motion to Employ ACT as Certified Public
 Accountant to the Trustee to the extent that the firm seeks to charge an administrative overhead
 charge of 6% and requests that the employment be approved without this provision and such
 other and further and relief as the court deems just and proper.

        Respectfully submitted, this the 11th day of June 2019.



                                                     /s/ Marjorie K. Lynch
                                                     Marjorie K. Lynch
                                                     Bankruptcy Administrator
                                                     434 Fayetteville Street, Suite 640
                                                     Raleigh, North Carolina 27601
                                                     (919) 334-3885
                                                     Marjorie_lynch@nceba.uscourts.gov
                                                     State Bar No. 13594




                                 CERTIFICATE OF SERVICE
Case 19-00730-5-JNC        Doc 283 Filed 06/11/19 Entered 06/11/19 12:10:12             Page 3 of 3




        I, Marjorie K. Lynch, of 434 Fayetteville Street, Suite 640, Raleigh, North Carolina,
 27601, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
 age.

         That on this day, I served copies of the foregoing document electronically upon counsel
 of record.


 I certify under penalty of perjury that the foregoing is true and correct.

        Dated this the 11th day of June 2019.

                                                        /s/ Marjorie K. Lynch
                                                        Marjorie K. Lynch
                                                        Bankruptcy Administrator
                                                        434 Fayetteville Street, Suite 640
                                                        Raleigh, North Carolina 27601
                                                        (919) 334-3885
                                                        Marjorie_lynch@nceba.uscourts.gov
                                                        State Bar No. 13594
